FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 28, 2022

                                      No. 04-21-00149-CV

                                       Nasser NAKISSA,
                                           Appellant

                                                v.

                                     Sarah E. MENCHACA,
                                            Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-19593
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
Sitting:       Beth Watkins, Justice
               Liza A. Rodriguez, Justice
               Lori I. Valenzuela, Justice

        On January 25, 2022, we issued an order stating that appellant had not timely filed his
brief. On January 27, 2022, appellant contacted this court and stated that he intended a letter he
filed on November 13, 2021 to serve as his brief. Appellant’s November 13, 2021 letter violates
several requirements of the Texas Rules of Appellate Procedure. Specifically, the letter brief:

              is not double spaced. See TEX. R. APP. P. 9.4(d);
              does not contain a certificate of service. See TEX. R. APP. P. 9.5(d), (e);
              does not “give a complete list of all parties to the trial court’s judgment or order
               appealed from, and the names and addresses of all trial and appellate counsel[.]”
               See TEX. R. APP. P. 38.1(a);
              does not contain a table of contents or index of authorities. See TEX. R. APP. P.
               38.1(c);
              does not “state concisely the nature of the case . . . the course of proceedings, and
               the trial court’s disposition of the case.” See TEX. R. APP. P. 38.1(d);
              does not “state concisely all issues or points presented for review.” See TEX. R.
               APP. P. 38.1(f);
              does not contain a statement of facts “supported by record references” or “a clear
               and concise argument for the contentions made, with appropriate citations to
               authorities and to the [appellate] record.” See TEX. R. APP. P. 38.1(g), 38.1(i);
                                                                                    FILE COPY


             does not “contain a short conclusion that clearly states the nature of the relief
              sought.” See TEX. R. APP. P. 38.1(j); and
             is not accompanied by an appendix containing copies of the documents required
              by Texas Rule of Appellate Procedure 38.1(k). See id. R. 38.1(k).

        Accordingly, we ORDER appellant’s November 13, 2021 brief STRICKEN. We
ORDER appellant to file an amended brief in this court complying with Rules 9.4 and 38.1 by
February 28, 2022 or this appeal will be dismissed for want of prosecution. See TEX. R. APP. P.
38.9, 42.3.

       It is so ORDERED January 28, 2022.


                                                                 PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT